NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT


EDWARD ADKINS,                              )
                                            )
                Appellant,                  )
                                            )
v.                                          )       Case No. 2D16-4751
                                            )
DANTRO LLP, a dissolved Florida limited )
liability partnership; PHOENIX EQUITIES/ )
DHDC-REFLECTION LAKES, LLP, a               )
dissolved Florida limited liability         )
partnership; in rem DANTRO FUND; in         )
rem PHOENIX FUND; and any unknown           )
party, heir, devisee, assignee or otherwise )
that may claim an ownership interest in all )
or part of the in rem defendants,           )
                                            )
                Appellees.                  )
                                            )

Opinion filed October 25, 2017.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Lee County;
Elizabeth V. Krier, Judge.

Jason P. Ramos of the Law Offices of
Jason P. Ramos PLLC, Sarasota, for
Appellant.

Joseph M. Kaye and Robert A. Stok of Stok
Folk + Kon, Aventura, for Appellees Dantro
LLP and Phoenix Equities/DHDC-Reflection
Lakes LLP.

No appearance for remaining Appellees.


LaROSE, Chief Judge.
              Pursuant to our review under Florida Rule of Appellate Procedure

9.130(a)(3)(C)(i), we affirm the trial court's order, in part. We dismiss all claims

unrelated to the determination of the trial court's personal jurisdiction over Edward

Adkins.

              Affirmed, in part, and dismissed, in part.



SILBERMAN and MORRIS, JJ., Concur.




                                            -2-